 Case 1:18-cr-00134-KAM Document 70 Filed 09/12/19 Page 1 of 7 PageID #: 324

                                                           ,RLED
UNITED STATES DISTRICT COURT
                                                                               fti
EASTERN DISTRICT OF NEW YORK
                                      ■X

UNITED STATES OF AMERICA,
                                                MEMORANDUM AND 01
           - against -
                                                   18-cr-134(KAM)
DONVILLE INNISS,

                 Defendant.
                                      -X


KIYO A. MATSUMOTO, United States District Judge:

           Donville Inniss ("the Defendant") has been charged

with one count of conspiracy to launder money in violation of 1^
U.S.C. § 1956(h) and two counts of money laundering in violation

of 18 U.S.C. § 1956(a) (2) (A) .     Trial in this case is presently

scheduled to commence on October 28, 2019.          Currently before the

Court is the motion of the United States of America ("the

Government") to take a Federal Rule of Criminal Procedure 15
video-deposition of a specified witness ("the Witness")^ on the
basis that the Witness is unavailable to appear at trial and the

Witness's testimony is material to the Government's case.
                              Legal Standard


           Rule 15 of the Federal Rules of Criminal Procedure

provides that "[a] party may move that a prospective witness be
deposed in order to preserve testimony for trial.            The court may
grant the motion because of exceptional circumstances and in the


^ The identity of the Witness is known to the Court, the Government, and the
Defendant. To protect the Witness's privacy, the Court will not note the
identity of the witness on the public docket.
 Case 1:18-cr-00134-KAM Document 70 Filed 09/12/19 Page 2 of 7 PageID #: 325




interest of justice."     Fed. R. Crim. P. 15(a)(1).       ^^The decision

to grant or deny a motion to take a deposition rests within the            j


sound discretion of the trial court."        United States v.

Johnpoll, 739 F.2d 702, 708 (2d Cir. 1984) (citing United States

V. Hayutin, 398 F.2d 944, 954 (2d Cir. 1968), cert, denied, 393

U.S. 961 (1968)).

           The exceptional circumstances required to justify a

deposition under Rule 15(a) exist where the movant shows that

"(1) the prospective witness is unavailable for trial, (2) the
witness' testimony is material, and (3) the testimony is
necessary to prevent a failure of justice."          United States v.
Cohen, 260 F.3d 68, 78 (2d Cir. 2001); see also Johnpoll, 739
F.2d at 709 (''It is well-settled that the 'exceptional

circumstances' required to justify the deposition of a

prospective witness are present if that witness' testimony is
material to the case and if the witness is unavailable to appear

at trial." (citing United States v. Singleton, 460 F.2d 1148,
1154 (2d Cir. 1972), cert, denied, 410 U.S. 984 (1973))).
                                Discussion


           The Government has established that exceptional

circumstances exist here.

   I.   Unavailability

            First, the Government has established that the Witnes

is unavailable to testify. "Unavailability is to be determined
 Case 1:18-cr-00134-KAM Document 70 Filed 09/12/19 Page 3 of 7 PageID #: 326




according to the practical standard of whether under the

circumstances the government has made a good-faith effort to

produce the person to testify at trial." Johnpoll, 739 F.2d at
708 (citing Ohio v. Roberts, 448 U.S. 56, 74 (1979); California
V. Green, 399 U.S. 149, 189 n. 22 (1970) (Harlan, J.,

concurring)).       movant must provide specific reasons for a

witness's unavailability; Mc]onclusory statements of

unavailability . . . are insufficient.'"         United States v. Pham,

No. 12-cr-423(AJN), 2015 WL 7871348, at *1 (S.D.N.Y. Dec. 4,

2015) (quoting United States v. Chusid, No. OO-CR-0263(LAK),
2000 WL 1449873, at *1 (S.D.N.Y. Sept. 27, 2000)).           If a foreign

national refuses to come to the United States, he may be found

unavailable for purposes of a Rule 15 deposition.           See Johnpoll
739 F.2d at 709.

           The Witness in this case is a citizen of Barbados who

is currently present in Barbados. (Mot. for Dep. at 2.) The
Witness was interviewed by Barbadian authorities pursuant to a

Mutual Legal Assistance Treaty request by the United States
government.     {Id.) The Witness was initially hesitant to
confirm whether he would travel to the United States for trial.

(Id.) The Government continued to make follow-up inquiries wit
respect to obtaining the Witness's presence at trial (id.) but
was informed on September 10, 2019 that ^^the [W]itness has

declined to travel voluntarily to the United States to testify
 Case 1:18-cr-00134-KAM Document 70 Filed 09/12/19 Page 4 of 7 PageID #: 327




at trial" (ECF No. 69, Reply in Supp. of Mot. for Dep., at 1).

''Defense counsel has agreed that the [G]overnment's most recent

representation [summarized above] satisfies the standard for

unavailability under Rule 15."       (Id.)

  II.   Materiality

           Second, the Government has established that the

Witness's testimony would be material to its case.            Neither

Rule 15 nor the Advisory Committee Notes define materiality.

Thus, courts have assessed this prong of the exceptional
circumstances test in a variety of ways, asking, for example,

whether the testimony is essential or critical to the defense,

exculpatory or capable of negating an element of the
government's case, or is instead cumulative or merely
corroborative."     United States v. Ahmed, No. 14-cr-277(DLI),

2016 WL 3653961, at *2 (E.D.N.Y. July 1, 2016) (collecting
sources) (internal quotation marks omitted); see also, e.g..

United States v. Vilar, 568 F. Supp. 2d 429, 440 (S.D.N.Y. 2008
(stating that "testimony is material if it is 'highly relevant
to a central issue in the case'").

           The Government expects the evidence to show that the

Defendant "engaged in a bribery and money laundering scheme
through which he accepted bribes from co—defendants Ingrid
Innes, then-Chief Executive Officer ("CEO") of the Insurance
 Corporation of Barbados Ltd. ("ICBL"), and Alex Tasker, then-
 Case 1:18-cr-00134-KAM Document 70 Filed 09/12/19 Page 5 of 7 PageID #: 328




Senior Vice President of ICBL, and laundered the money to and

through the United States and elsewhere." (ECF No. 62, Motion

to Take Deposition ("Mot. for Dep.," at 2.)         Furthermore, the

Government expects to establish that "[i]n exchange for these
                                                                           I
                                                                           1


bribe payments, Inniss used his position as Minister of Industry

to cause the Barbados Investment and Development Corporation

("BIDC"), a Barbadian government agency, to renew insurance

contracts with ICBL."     (Id.)

           The Government further states that the Witness worked

at BIDC during the relevant time period, and in his capacity
there "reported to BIDC's CEO and was directly involved in
BIDC's renewals of insurance contracts." (Id.)           The Government^
expects the Witness to testify about, inter alia, "how BIDC
selected insurance companies; the circumstances at BIDC                    i
surrounding its renewal of ICBL's insurance contracts in 2015
and 2016; how ICBL's share of BIDC's insurance business

increased (and certain of ICBL's competitors' business with BIDC
decreased) during that time period; and how ICBL's share of                ,
BIDC's insurance business decreased after 2016." (Id. at 2-3.) ,
           In sum, the Government expects the Witness to "providf

the jury with important testimony about BIDC, how BIDC selected!
insurance companies and how the selection process worked in                i
connection with the ICBL contract renewals that are central to

this case." (Id. at 3.)       The Government has represented that
 Case 1:18-cr-00134-KAM Document 70 Filed 09/12/19 Page 6 of 7 PageID #: 329




the Witness is the only witness it currently intends to call

from BIDC and, therefore, his ''testimony will provide the jury

with important evidence that will not be addressed by other

witnesses."   (Id.)

  III. Failure of Justice

           Finally, the Government has established that the

testimony of the Witness is necessary to prevent a failure of

justice. "It is well-settled that a Rule 15 deposition 'is
necessary to prevent a failure of justice' where the proposed
witness is unavailable, her testimony is material, 'and there

are no substantial countervailing factors militating against the

taking of the deposition."       Vilar, 568 F. Supp. 2d at 442.
Neither party has presented evidence of any countervailing
factors in this instance and the Court finds none.

                                Conclusion


           Based on the foregoing, the Court grants the

Government's motion to take a video deposition of the Witness

from Barbados.    "[A] defendant who is not in custody has the

right upon request to be present at the deposition, subject to
any conditions imposed by the court."         Fed. R. Crim. P.
15(c)(2). "If the deposition was requested by the government,

the court may - or if the defendant is unable to bear the

deposition expenses, the court must - order the government to

pay: (1) any reasonable travel and subsistence expenses of the
 Case 1:18-cr-00134-KAM Document 70 Filed 09/12/19 Page 7 of 7 PageID #: 330




defendant and the defendant's attorney to attend the deposition;

and (2) the costs of the deposition transcript."          Id. 15(d).

           The parties have not indicated whether the Defendant

will seek to be present for the deposition of the Witness.            The

Court therefore ORDERS the parties to meet and confer with

respect to a proposed date and means for the authorized

deposition and to file a proposed order with the Court.            The

parties shall also include in the proposed order, if applicable,

a provision indicating that the Government will pay any

reasonable travel and subsistence expenses of the Defendant and

the Defendant's attorney to attend the deposition and the costs

of the deposition transcript.



SO ORDERED.


Dated:     Brooklyn, New York
           September 11, 2019
                                   /s/ USDJ KIYO A. MATSUMOTO
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge
